

Exhibit 10.1


THIRD AMENDMENT TO LEASE AND MEMORANDUM OF LEASE
This Third Amendment to Lease and Memorandum of Lease is dated as of the 11th
day of April, 2017 by and between The Graham Group, Inc., an Iowa corporation
(hereinafter referred to as “Landlord”), and Voya Insurance and Annuity Company,
as successor by merger of Equitable Life Insurance Company of Iowa, an Iowa
corporation (hereinafter referred to as “Tenant”).
WITNESSETH:
WHEREAS, Landlord and Tenant are currently parties to that certain “Lease
Agreement” dated August 31, 1995 (amended on October 2, 2000 and February 4,
2002 (the “Amendments”)), memoranda of which were filed at Book 7268, Pages
548-552, Book 8606, Pages 408-413 and Book 9092, Pages 386-391 in the Records of
the Polk County, Iowa Recorder; and
WHEREAS, Tenant has sublet certain portions of the Demised Premises to Cognizant
Technology Solutions US Corporation and Principal Life Insurance Company
(jointly, the “Subtenants”), under certain Subleases, respectively dated June 6,
2012, as amended, and July 23, 2014, as amended (jointly, the “Subleases”); and
WHEREAS, Landlord and Tenant now desire to record this Third Amendment to
Memorandum of Lease to amend the Lease Agreement, to clarify certain items under
the Lease Agreement for title purposes, and to serve as the Certificate referred
to in Article 18 of the Lease Agreement.
NOW, THEREFORE, the parties hereto do hereby certify, agree and represent the
following:
1.
The Term of the Lease Agreement expires on December 31, 2017 (the “Expiration
Date”), and except as otherwise expressly set forth below in this Third
Amendment, as of the Expiration Date, Tenant shall have no further right to (i)
occupy any portion of the Demised Premises, including, without limitation, any
portion of the real estate described in Exhibit A (the “Real Estate”), attached
hereto and hereby incorporated by this reference, (ii) name the Demised
Premises, or (iii) use Landlord’s parking, including, without limitation,
parking contemplated in that certain Parking Agreement, filed of record in the
Office of the Polk County Recorder on December 7, 1995, in Book 7310 at Page
483, which parking Landlord previously assigned to Tenant and shall, as of the
Expiration Date, revert to Landlord under the terms of said Parking Agreement
and Landlord agrees to accept the Demised Premises as of the Expiration Date in
their present as-is condition, reasonable wear and tear and casualty damage
excepted, provided Tenant removes its personal property pursuant to the Lease
Agreement (“Personal Property”). Notwithstanding the foregoing, certain
equipment owned by Tenant’s data/voice vendor located in the Building’s “Dmarc
room” may not be removed by the Expiration Date and, in such event, Tenant’s
data/voice vendor shall have a reasonable period of time to remove such
equipment. This Third Amendment shall not be deemed to affect the applicable
provisions of Article 38 of the Lease Agreement, provided, however that
Landlord’s execution of this Third Amendment shall not be deemed to be a consent
to any holdover by Tenant in the Demised Premises.







--------------------------------------------------------------------------------




2.
Notwithstanding anything to the contrary,



a.
Upon not less than thirty (30) days prior written notice to Landlord, Tenant may
elect to extend the Term of the Lease Agreement for up to fourteen (14) days
with respect to one or both of the following portions of the Demised Premises:
the second floor (approximately 34,222 square feet) and/or the data center space
on the sixth floor (approximately 2,000 square feet – identified on attached
Exhibit B) (any such space, the “Extended Space”), including all data/telco
connectivity throughout the Building that supports the Extended Space.



b.
In the event Tenant so elects to extend the Term, as of January 1, 2018 (the
“Extended Term Commencement Date”): (i) rent shall be paid on a gross per diem
basis equal to $0.0548 per square foot ($20.00 per square foot annually) paid at
the end of the Extended Term, which amount shall constitute Base Rent and
Additional Rent and (ii) all provisions of the Lease Agreement referring to
payments of Taxes and Operating Expenses, to the extent arising during the
Extended Term, shall hereby be deleted, including, without limitation, Section
5.2, Section 5.3, Section 5.4 and Section 5.5 of the Lease Agreement.



c.
Commencing upon the Extended Term Commencement Date and continuing throughout
the Extended Term, Tenant shall have the right to terminate the Lease Agreement
with respect to either or both portions of the Extended Space upon five (5)
days’ written notice to Landlord. “Extended Term” shall refer to the period
commencing on the Extended Term Commencement Date and ending on the earlier of
(i) 11:59 p.m. on January 14, 2018; or (ii) five (5) days after Tenant delivers
the notice contemplated under this Section 2(c) to Landlord.



d.
Notwithstanding anything in the Lease Agreement to the contrary, including
Article 38, if Tenant or its Personal Property remains in the Demised Premises
after the Extended Term, Landlord shall be entitled to an amount equal to
$10,000 per day, which amount Tenant shall immediately pay upon demand, such
obligation to survive the expiration of the Lease Agreement, including the
Extended Term. The foregoing amount shall be deemed liquidated damages,
Landlord’s damages being impossible to estimate and such amount representing a
fair estimate of Landlord’s loss in such case.



3.
Upon the execution of the Third Amendment, Landlord shall credit Tenant with
$50,000 to be applied to amounts next due pursuant to the Lease Agreement.



4.
The term of each Sublease, and each Subtenant’s right to occupy any part of the
Real Estate, expires on the Expiration Date.



5.
As of the date hereof, Tenant’s rights under Articles 21, 25, and 32 of the
Lease Agreement, including, without limitation, the right to (i) request the
development of an additional building (and Tenant’s corresponding contingent
rights to purchase certain parcels described therein); (ii) purchase the





--------------------------------------------------------------------------------




Demised Premises or any part of the Project, under a right of first refusal or
otherwise; and (iii) extend the Term; along with any right to purchase certain
parcels of real estate under Article 24, have expired, were otherwise waived or
are hereby waived by Tenant. For sake of clarity, given Tenant’s previous
waiver, and the waiver contained herein, with respect to the development of an
additional building, the second paragraph of Article 50 of the Lease Agreement
is no longer of any force and effect, and as of the date hereof shall be deemed
stricken from the Lease Agreement.


6.
Notwithstanding anything in the Lease Agreement to the contrary, Landlord has no
remaining obligation to provide, and Tenant has no remaining right to use the 3E
Land, it being the intent of Landlord and Tenant to remove all references to 3E
Land, and Tenant’s rights with respect to the same, from the Lease Agreement.



7.
Tenant hereby acknowledges the assignment of the Lease Agreement to Federal Home
Loan Bank of Des Moines (FHLB) as of the closing of the transaction under which
FHLB will purchase from Landlord, and Landlord will sell to FHLB, the Real
Estate, and shall attorn to FHLB as landlord under the Lease Agreement from and
after the closing of the transaction.



8.
The conditions precedent to the effectiveness of the Lease Amendments has
occurred and each of the Amendments is valid and binding on the parties hereto.



9.
Tenant further certifies to Landlord and its successors in interest that,



a.
It is the Tenant at the Demised Premises and, except for the Subtenants under
the Subleases, is in possession of and is occupying the Demised Premises. All
work to be performed by Landlord under Article 6 of the Lease Agreement has been
performed and has been accepted by Tenant, and the Tenant Improvement Allowance
paid in full.

b.
The current monthly base rent is $225,851.25, based on annual base rent of
$13.15 per square foot and 206,100 Usable Area, and was last paid on April 1,
2017. The current monthly Additional Rent is $196,833.00, and was last paid on
April 1, 2017.

c.
It has not deposited any Security Deposit with Landlord. No Base Rent or
Additional Rent has, nor has rent payable by either Subtenant to Tenant, been
paid more than one (1) calendar month in advance of its due date.

d.
Tenant did not acquire any real estate from Landlord contemplated in Article 24
of the Lease Agreement.

e.
Other than the 2017 annual reconciliation associated with Additional Rent,
Tenant is not entitled to any future rent rebate, free rent or other rental
concession under the Lease Agreement.

f.
There are no actions, voluntary or otherwise, pending against Tenant or Landlord
under the Lease Agreement.













--------------------------------------------------------------------------------




10.
Each of Landlord and Tenant certify to the other that:



a.
Except for the Amendments, the Lease Agreement has not been modified, and the
copy of the Lease Agreement delivered herewith is a true and complete copy and,
as so modified, is and shall remain in full force and effect until the
Expiration Date



b.
To the best of its knowledge, neither Tenant nor Landlord is in default under
any provision of the Lease Agreement, nor has either such party committed an act
or omitted to take an action that would give rise to a default under the Lease
Agreement, nor is Tenant in default under either Sublease. Further, to the best
of its knowledge, Tenant has no existing defenses or off-sets to the enforcement
of the Lease Agreement.



11.
Terms capitalized but undefined herein shall have the meaning given to them in
the Lease Agreement. To the extent of a conflict between the Lease Agreement and
this Memorandum, the terms of this Memorandum shall control. This Memorandum may
be executed by the parties hereto in separate counterparts, all of which
together shall constitute one and the same instrument. Each party hereto, and
each signatory below on behalf of the party it is signing for, has the authority
to execute, deliver and perform this Memorandum. This Memorandum may be recorded
in full or redacted form by Landlord or FHLB. As modified hereby, the Lease
Agreement is hereby ratified and confirmed and shall remain in full force and
effect until the Expiration Date.





[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this document as of the
day and year first above written.


Landlord:
THE GRAHAM GROUP, INC.
By: /s/George D. Milligan_______
George D. Milligan, President




By: /s/Charles R. Taylor_________
Charles R. Taylor, Secretary




Tenant:


VOYA INSURANCE AND ANNUITY COMPANY




By: /s/Ronald Falkner______________
Ronald Falkner, Vice President






STATE OF IOWA, COUNTY OF POLK:


Subscribed and sworn to before me by George D. Milligan, as President of The
Graham Group, Inc., and Charles R. Taylor, as Secretary of The Graham Group,
Inc., on this 11th day of April, 2017.






/s/Mary M. Bradshaw___________________
Notary Public in and for the State of Iowa


STATE OF NEW YORK, COUNTY OF NEW YORK:


Subscribed and sworn to before me by Ronald Falkner, Vice President of Voya
Insurance and Annuity Company, on this 11th day of April, 2017.




/s/Ryan R. McParland____________________________
Notary Public in and for the State of New York




--------------------------------------------------------------------------------








Exhibit “A”
[Real Estate description]


Lots 2 and 3, (Except the North 8 feet thereof), of the Official Plat of Block 2
of Campbell and McMullen's Addition to Fort Des Moines, an Official Plat now
included in and forming a part of the City of Des Moines, Polk County, Iowa;
Also Lot 5 of the Official Plat of the Southwest 1/4 of Section 4, Township 78
North, Range 24 West of the 5th P.M., now included in and forming a part of the
City of Des Moines, Polk County, Iowa;
AND


The South 8.0 feet of Lot 1 and the North 8.0 feet of Lots 2 and 3 of the
Official Plat of Block 2 of Campbell and McMullen's Addition to Fort Des Moines;
and the South 16.0 feet of Lot 4 of the Official Plat of the Southwest 1/4 of
Section 4, Township 78 North, Range 24 West of the 5th P.M., now included in and
forming a part of the City of Des Moines, Polk County, Iowa;


AND


Lot 1, (Except the South 8 feet thereof) of the Official Plat of Block 2 of
Campbell and McMullen's Addition to Fort Des Moines; Also Lot 4 (Except the
South 16 feet thereof) of the Official Plat of the Southwest 1/4 of Section 4,
Township 78 North, Range 24 West of the 5th P.M., now included in and forming a
part of the City of Des Moines, Polk County, Iowa, except streets;


AND


Lots 3, 4, 5 and 6, and all that part of the North-South alley right of way
lying West of and adjoining said Lots 3 and 4, all in Block 5, West Fort Des
Moines, an Official Plat now included in and forming a part of the City of Des
Moines, Polk County, Iowa;


AND


Lots 5 and 6, Block 6, and all that part of the East/West alley Right of Way
South of and adjoining Lot 6, Block 6, all in West Fort Des Moines, an Official
Plat now included in and forming a part of the City of Des Moines, Polk County,
Iowa;


AND


All that part of the Air Rights of Locust Street above Elevation 57.50 and below
Elevation 101.50 City Datum from 50.00 feet West of the West Right of Way Line
of 9th Street to the East Right of Way Line of 10th Street, all now included in
and forming a part of the City of Des Moines, Polk County, Iowa (vacated by
Ordinance No. 13,835 passed June 19, 2000), subject to the terms, restrictions
and requirements contained in the Private Pedestrian Bridge Agreement recorded
October 4, 2000, in the records of the Recorder of Polk County, Iowa, in Book
8606, Page 388.




--------------------------------------------------------------------------------








Exhibit “B”
leaseamendmentimage.jpg [leaseamendmentimage.jpg]




